                                                                          Case 4:20-cv-06857-YGR Document 30 Filed 07/27/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   SCOTT JOHNSON,                                      Case No. 4:20-CV-6857-YGR
                                                                  8                Plaintiff,                             ORDER OF DISMISSAL UPON SETTLEMENT
                                                                  9          vs.                                          Re: Dkt. No. 29
                                                                 10   RIVER INV, LLC, ET AL.,
                                                                 11                 Defendants.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          Plaintiff has filed a notice of settlement and request to vacate all currently set dates. (Dkt. No.
                                                                 14   29.) Accordingly, it is ORDERED that this case is DISMISSED. It is further ORDERED that if any party
                                                                 15   certifies to this Court, with proper notice to opposing counsel within sixty (60) days from the date
                                                                 16   below, that settlement has not in fact occurred, this order shall be vacated and this case shall be
                                                                 17   restored to the calendar for further proceedings.
                                                                 18          This Order terminates the case.
                                                                 19          IT IS SO ORDERED.
                                                                 20
                                                                      Dated: July 27, 2021
                                                                 21
                                                                                                                            ____________________________________
                                                                 22                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
